Title: To Alexander Hamilton from Thomas Willing, 24 February 1790
From: Willing, Thomas
To: Hamilton, Alexander


Phila. feby. 24th. 1790
Sir

I have had this day the honor of your’s inclosing yr. power of Substitution on behalf of Mr. Church. At present the Sale of Stock, & indeed every other Money transaction is nearly at a stand. The Produce of the State, & the Sale of Bills of Exchange will alone command it, untill we receive a Supply from Sea.
Mr. Constable has inform’d me of the purchase he had made of 20 Shares, & when they appear the transfer will be compleated.
I observe what you say respectg. the sale of what remains of Mr. Church’s Shares, & shall do what ever may be in my power to dispose of them whenever I receive the Certificates & your Orders to make the Sale. I am Sir with great respect
Yr. Obedt. Servt.
Thos. Willing
Alexr. Hamilton Esqr.

